Citation Nr: 0935917	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  04-21 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel






INTRODUCTION

The Veteran had active service from November 1992 to January 
1996 and some apparent subsequent duty with the National 
Guard and/or Reserves.

This appeal was brought to the Board of Veterans Appeals (the 
Board) from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

The Board remanded the case in January 2007 since which time 
records have been from Social Security Administration (SSA) 
and some further attempts were made to obtain additional 
service data.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Based in part on action that took place pursuant to the 
Board's remand of January 2007, it appears that all available 
data is now in the file from Social Security Administration 
(SSA).  

It is clear that the Veteran has been seen for both 
psychiatric and muscle pain problems now diagnosed as 
fibromyalgia since service, and on more than one occasion, 
she has indicated that her symptoms began while in service.  
Some service treatment records are in the file.

With specific but not exclusive reference to her fibromyalgia 
claim, active military, naval, or air service includes any 
period of active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24).  That 
is to say, when a claim is based on a period of ACDUTRA, 
there must be evidence that the individual concerned died or 
became disabled during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty. 
In the absence of such evidence, the period of ACDUTRA would 
not qualify as "active military, naval, or air service" and 
the claimant would not achieve veteran status for purposes of 
that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez 
v. West, 11 Vet. App. at 415, 419 (1998).

National Guard service generally includes periods of ACDUTRA 
and/or INACDUTRA.  Basically, this refers to the two weeks of 
annual training that each National Guardsman must perform 
each year or in some cases, an initial period of six months 
for basic training.  It also includes periods of activation 
for a given stated limited program or operation.

ACDUTRA includes full-time duty with the Army National Guard 
of any State under sections 316, 502, 503, 504, or 505 of 
title 32, U.S.C.A., or the prior corresponding provisions of 
law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c) 
(2008).  INACDUTRA includes service with the Army National 
Guard of any State (other than full-time duty) under section 
316, 502, 503, 504, or 505 of title 32, or the prior 
corresponding provisions of law.

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  
See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
Therefore, consideration of 38 U.S.C.A. §§ 1111 and 1131 
(presumption of soundness), 3.306 (presumption of aggravation 
of a chronic pre-existing disease), and 38 C.F.R. §§ 3.307 
and 3.309 (presumption of service incurrence for certain 
diseases) for the periods of ACDUTRA or INACDUTRA is not 
appropriate (although the citations above include both these 
and those which also reflect the Veteran's other period of 
active service).

Attempts have been made to secure additional service 
treatment records particularly with regard to her 
Reserves/National Guard duty, without success.  Based on the 
responses from official channels, it remains unclear whether 
further avenues are available to obtain such records.  

The Veteran has provided information with regard several 
specific circumstances which she feels provided the stressors 
for her nervousness in service and her psychiatric problems 
in and since service.  Some of these relate to observing the 
rape of another woman, and feeling not only horror, but 
personal responsibility for same.  The service department has 
declined to pursue the verification process further, 
asserting an inability to verify the details thereof based on 
the data of record including the Veteran's name, service 
dates, etc.; no attempt was made with regard to other 
personnel although the criminal division was generally 
contacted and provided no clarifying details.  

It is noted that the Veteran had a certain history of pre-
service mental health problems and suicide attempts.  Limited 
psychiatric evaluations were also undertaken immediately 
prior to her entrance into service, and fairly soon after 
entry into service.  In each case, it was concluded that 
before service she had an adolescent adjustment disorder with 
suicide attempts which had resolved; and/or psychogenic 
symptoms secondary to personality trait difficulties.  Clear-
cut records of such problems are not in the file.  

More recently, she has given a history of sexual abuse by a 
close family member as a child and was purportedly witness to 
and possibly otherwise more immediately impacted by other 
forms of domestic violence.  It is unclear whether this has 
continued in and/or since service or not although the records 
would reflect that she has had a rocky road with regard to 
relationships.

Nonetheless, the question remains as to whether the Veteran's 
current psychiatric problems, variously diagnosed including 
bipolar, borderline personality disorder, dysthymia, major 
depression, prior history of polysubstance abuse, depression, 
schizoaffective disorder, symptoms of auditory 
hallucinations, anxiety, panic and PTSD, is in any way 
associable with service.  She has had any number of suicide 
attempts.  

A Veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service. 38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b). Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).  

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this claim and appeal, effective May 4, 2005. 
See 70 Fed. Reg. 23,027-29 (May 4, 2005) (now codified at 38 
C.F.R. § 3.304(b) (2009)).  The amended regulation requires 
that VA, rather than the claimant, bear the burden of proving 
that the disability at issue pre-existed entry into service, 
and that the disability was not aggravated by service, before 
the presumption of soundness on entrance into active service 
may be rebutted.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  

The determination of whether there is clear and unmistakable 
evidence that a defect, infirmity, or disorder existed prior 
to service should be based upon "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1).

Congenital or developmental defects including possibly of the 
back, in this case, as such are not diseases or injuries 
within the meaning of the applicable legislation and are not 
subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  
See Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal 
dismissed, 110 F.3d 56 (Fed. Cir. 1997), and cases cited 
therein.  See also VAOPGCPREC 82-90.  However, the VA General 
Counsel has further noted that if, during service, 
superimposed disease or injury occurs, service connection may 
be warranted for the resultant disability.  Id.

Any development taken pursuant to the Board's remand was in 
relationship to the PTSD diagnosis and did not in any way 
address the other issues of whether any mental health-related 
disability which may have pre-existed service was in fact 
aggravated therein; and/or whether she has superimposed 
disability thereon, whatever the diagnosis.  There is an 
absence of credible nexus opinion with regard to any of those 
contingencies.  

And as may apply to her claimed fibromyalgia, it is noted 
that she has a variety of symptomatic seemingly organic 
components to her mental health issues as recorded in 
clinical data in the file, and it is unclear whether the 
fibromyalgia is organically muscle related or something else.  
Again, there is no comprehensive medical assessment to 
include a medical expert opinion of record in that regard.

Accordingly, the case is REMANDED for the following action:

    1.  The appellant has the right to 
submit additional evidence and argument on 
the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

    2.  An attempt should be by contacting 
the service department and pertinent 
Reserve/Guard departments for all 
available additional records rating to the 
Veteran's entire service therein including 
since 1996.  Efforts in that regard must 
be annotated to the file regardless of the 
outcome.  The Veteran should be asked to 
clarify, in detail, the dates of such 
service.

    3.  After clarification from the 
Veteran and appropriate release, complete 
VA and private treatment records for 
psychiatric and muscle disorders before 
and since service should be acquired and 
attached to the file.
    
4.  The Veteran should then be examined by VA 
physicians with expertise in pertinent areas to 
determine the nature, extent and probable 
etiology of any muscle impairment characterized 
as fibromyalgia, and any psychiatric disorder, 
and how these may or may not be related to 
service.

    The claims folder, to include pre-service, 
service and post-service clinical records 
obtained pursuant to (1), (2) and (3) above, 
and a copy of this Remand, must be made 
available to any examiner for review in 
conjunction with the examination, and any 
examiner must indicate in the examination 
report that the claims folder was so reviewed.   

    The examiners should specifically address 
the following:

    (a)  What are the Veteran's current 
diagnoses (and those diagnosed disabilities 
apparent within the appellate period, before, 
in and/or since service) and the nature of the 
disabilities as to each of the claimed 
disorders, based upon the previous medical 
records on file and the Veteran's history 
before, during, and after service? 

    (b)  When were the diagnosed disabilities 
first demonstrated, and by what evidence is 
that determinable?  

    (c)  Were there any changes, increases, or 
decreases in symptoms in or attributable to 
periods of duty, and what were they, if 
determinable?  

    (d)  Are any or all of such conditions 
causally or etiologically or in any manner 
impacted by or related to military service?
    
    (e) As to each disorder diagnosed, the 
examiner should opine as to whether it is at 
least as likely as not (i.e., to at least a 
50/50 degree of probability) that such 
currently diagnosed disorder arose in or as a 
result of service (or pre-existed service and 
was aggravated therein), or arose after service 
and has been either caused or aggravated beyond 
its previous baseline level of disability by a 
service-connected disability or treatment 
therefor, or whether such a causation or 
aggravation relationship is unlikely (i.e., 
less than a 50-50 probability).  

    (f)  The examiners should conduct all 
special studies deemed necessary to render a 
diagnosis and the requested opinions.  A 
complete rationale for all opinions expressed 
should be provided.  

    (g)  Note:  The term "at least as likely as 
not" does not mean merely within the realm of 
medical possibility, but rather that the weight 
of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.  

    (h)  Note:  The term "aggravated" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to the 
baseline level of disability. 

    (i)  The examiner(s) should provide an 
opinion as to effects of the Veteran's 
disabilities upon her daily living as well as 
her ability to work.  
    
    (j)  The Board would note that any 
examination must be adequate and opinions 
cannot just simply be rendered without adequate 
bases stated therein.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007).  
    
    5.  The Veteran is hereby notified that it 
is her responsibility to report for the 
examination and to cooperate in the development 
of the claims.  The consequences for failure to 
report for a VA examination without good cause 
may include denial of the claims.  38 C.F.R. §§ 
3.158, 3.655.  
    
    In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which shows 
that notice scheduling the examination was sent 
to the last known address.  It should also be 
indicated whether any notice that was sent was 
returned as undeliverable.

    6.  Once the above-requested development has 
been completed, readjudicate the Veteran's 
claim for service connection on all bases.  If 
any decision remains adverse, provide her and 
her representative with an appropriate SSOC.  
Then return the case to the Board for further 
appellate consideration, if otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

